Name: 2000/147/EC: Commission Decision of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products (notified under document number C(2000) 133) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  documentation;  building and public works;  environmental policy;  consumption
 Date Published: 2000-02-23

 Avis juridique important|32000D01472000/147/EC: Commission Decision of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products (notified under document number C(2000) 133) (Text with EEA relevance) Official Journal L 050 , 23/02/2000 P. 0014 - 0018COMMISSION DECISIONof 8 February 2000implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products(notified under document number C(2000) 133)(Text with EEA relevance)(2000/147/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Articles 3, 6 and 20 thereof,Whereas:(1) Article 3(2) and (3) of Directive 89/106/EEC state that in order to take account of different levels of protection for the construction works that may prevail at national, regional or local levels, each essential requirement may give rise to the establishment of classes in the interpretative documents. These documents have been published as the "Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC(3)".(2) Paragraph 4.2.1 of interpretative document No 2 justifies the need for different levels of the essential requirement as function of the type, use and location of the construction work, its layout and the availability of the emergency facilities.(3) Paragraph 2.2 of interpretative document No 2 lists a number of interrelated measures for the satisfaction of the essential requirement, "Safety in case of fire" that together contribute to define the fire safety strategy that can be developed in different ways in Member States.(4) Paragraph 4.2.3.3 of interpretative document No 2 identifies one of these measures prevailing in Member States that consists in the limitation of the generation and spread of fire and smoke within the room of origin (or in a given area) by limiting the contribution of construction products to the full development of a fire.(5) The definition of classes of the essential requirement partially depends on the level of such a limitation.(6) The level of this limitation may be expressed only by different levels of reaction to fire performance of the products in their end-use application.(7) Paragraph 4.3.1.1 of the interpretative document No 2 specifies that to enable the reaction to fire performance of products to be evaluated, a harmonised solution will be developed which may utilise full or bench scale tests that are correlated to relevant real fire scenarios.(8) The harmonised solution lies in a system of classes that are not included in the interpretative document.(9) The system of classes identified for this purpose refers to a number of test methods already known to the European standardisation bodies.(10) Commission Decision 94/611/EC of 9 September 1994 on the application of Article 20 of Directive 89/106/EEC relating to construction products(4), which describes the system of classes, does not indicate the thresholds of classes B, C and D, as the single burning item test was not sufficiently well developed at that time.(11) The relevant data are now available and Decision 94/611/EC should therefore be replaced by a new decision which includes the thresholds of the classes and some adaptations to technical progress. Alternative test procedures should be fully described in a future European standard, or Commission decision, on the basis of an agreement between the Commission and the Member States, in consultation with CEN/CENELEC and EOTA.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 11. When the end-use application of a construction product is such that it may contribute to the generation and spread of fire and smoke within the room (or area) of origin or beyond, the product shall be classified on the basis of its reaction to fire performance, having regard to the classification system set out in Tables 1 and 2 of the Annex.2. Products shall be considered in relation to their end-use application.If the classification based on the standardised tests and criteria listed in Tables 1 and 2 of the Annex is not appropriate, one or more reference scenarios (representative scale test(s) typifying agreed hazard scenario(s)) may be called on, within the context of a procedure providing for alternative tests.Article 2Decision 94/611/EC is hereby repealed.References to the repealed Decision shall be construed as references to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 8 February 2000.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ C 62, 28.2.1994, p. 1.(4) OJ L 241, 16.9.1994, p. 25.ANNEXSymbols(1)>TABLE>Definitions"Material": a single basic substance or uniformly dispersed mixture of substances, for example metal, stone, timber, concrete, mineral wool with uniformly dispersed binder, polymers."Homogeneous product": a product consisting of a single material, having uniform density and composition throughout the product."Non-homogeneous product": a product that does not satisfy the requirements of a homogeneous product. It is a product composed of one or more components, substantial and/or non-substantial."Substantial component": a material that constitutes a significant part of a non-homogeneous product. A layer with a mass per unit area &gt;= 1,0 kg/m2 or a thickness &gt;= 1,0 mm is considered to be a substantial component."Non-substantial component": a material that does not constitute a significant part of a non-homogeneous product. A layer with a mass per unit area &lt; 1,0 kg/m2 and a thickness &lt; 1,0 mm is considered to be a non-substantial component.Two or more non-substantial layers that are adjacent to each other (i.e. with no substantial component(s) in-between the layers) are regarded as one non-substantial component and, therefore, must altogether comply with the requirements for a layer being a non-substantial component.For non-substantial components, distinction is made between internal non-substantial components and external non-substantial components, as follows."Internal non-substantial component": a non-substantial component that is covered on both sides by at least one substantial component."External non-substantial component": a non-substantial component that is not covered on one side by a substantial component.Table 1CLASSES OF REACTION TO FIRE PERFORMANCE FOR CONSTRUCTION PRODUCTS EXCLUDING FLOORINGS ((The treatment of some families of products, e.g. linear products (pipes, ducts, cables, etc.), is still under review and may necessitate an amendment to this decision.))>TABLE>Table 2CLASSSES OF REACTION TO FIRE PERFORMANCE FOR FLOORINGS>TABLE>(1) The characteristics are defined with respect to the appropriate test method.